 



EXHIBIT 10.32

February 20, 2004

Mr. Rob Goff

113 Jerdone Place

Yorktown, VA 23692

Re:        Offer of Promotion

Dear Rob,

We are pleased to offer you a promotion with Alion Science and Technology
Corporation (“Alion” or the “Company”) as Senior Vice President, Sector Manager
reporting to Bahman Atefi, Chairman and CEO. Your salary for this full-time
position will be $ 9,423.08 bi-weekly, which amounts to $245,000 per annum (the
“Annual Base Salary”), effective February 14, 2004 (the “Effective Date”). You
will be eligible to receive a company-leased automobile under our Auto Lease
Policy. This is equivalent to a maximum of approximately $1,000 a month. You are
also eligible to receive other executive benefits under our policies for:



  •   Tax Preparation Subsidy     •   Physical Fitness Membership Subsidy     •
  Annual Health Physical Subsidy

All Alion’s Core and Optional Employee Benefits remain the same. In addition,
you and the Company agree to the following additional terms, with any reference
to you to mean “Employee”:



  1.   Severance.

          A. If, within two (2) years from the Effective Date, the Company
terminates Employee’s employment without Cause (as defined below), the Company
shall make a lump-sum severance payment to Employee equal to one year of Annual
Base Salary as of the Date of Termination as defined below. There will be no
further rights to any further compensation or benefits. In the event that
Employee is terminated for Cause, Employee will not be entitled to any severance
or other benefits upon termination other than those accrued benefits provided to
employees pursuant to existing Company policy.

          B. For purposes of this letter, “Cause” is defined as the occurrence
of one of the following: (i) Employee’s material violation of Company policy or
any violation of the Company’s Code of Ethics, Conduct and Responsibility; (ii)
any act, failure to act, series of acts or failures to act, or course of conduct
on Employee’s part constituting reckless, willful, or criminal misconduct in the
performance of your duties; (iii) any failure to perform, or gross negligence or
incompetence in the performance of, Employee’s duties; or (iv) Employee’s
commission of a crime involving conversion, misappropriation, larceny, theft,
fraud, dishonesty, embezzlement, moral turpitude or any other felony, regardless
of whether such crime involves the Company.

 



--------------------------------------------------------------------------------



 



  2.   Change of Control Benefits.

          In the event of a Change of Control, as defined in Section 4 below, if
Employee meets the Eligibility Requirements set forth in Section 3 below, the
Company’s successor or assign shall pay Employee, in lieu of any severance
benefits described above, a lump sum amount equal to the amount of Employee’s
Annual Base Salary as of the Date of Termination as defined below (the “Change
of Control Benefits”). There will be no further rights to any further
compensation or benefits.

     3. Eligibility for Change of Control Benefits. If Employee terminates
employment with any successor or assign (or any of their respective affiliates)
of the Company at any time during the twenty four (24) month period beginning on
the effective date of a Change in Control (the “Protection Period”), he shall be
entitled to the Change of Control Benefits described in Section 2. If during the
Protection Period, Employee terminates his employment for Good Reason (as
defined below) by delivering to the successor or assign of the Company (or its
respective affiliate), as applicable, each no later than thirty (30) days after
learning of the occurrence of an event constituting Good Reason: (i) a
Preliminary Notice of Good Reason (as defined below); and (ii) a Notice of
Termination (as defined below); Employee shall have the right, in his sole and
reasonable discretion, to receive Change of Control Benefits. For purposes of
this letter, the following terms shall have the respective meanings:

          A. “Good Reason” shall only result upon the occurrence, without
Employee’s prior written consent, of one or more of the following events, as
determined by Employee in good faith, during the Protection Period:
(i) Employee’s authority or responsibility has materially diminished as compared
to Employee’s authority and responsibility in effect immediately prior to a
Change in Control; (ii) Employee has been assigned permanent duties inconsistent
with his position, responsibility and status with the Company immediately prior
to the Protection Period; (iii) there has been an adverse change in Employee’s
title or office as in effect immediately prior to the Protection Period;
(iv) Employee’s base pay or incentive compensation has been reduced; or
(v) Employee’s principal work location is more than ten (10) miles away from the
principal work location as immediately prior to the Protection Period; provided,
however, that “Good Reason” shall not include (x) acts not taken in bad faith
that are cured by the Company’s successor or assign in all respects, including
without limitation restoration of all back pay and incentive compensation
through the Termination Date, not later than thirty (30) days from the date of
receipt by the successor or assign of the Company (or its respective affiliate),
as applicable, of a written notice from Employee identifying in reasonable
detail the act or acts constituting “Good Reason” in a “Preliminary Notice of
Good Reason”, or (y) acts for which Employee does not provide a Preliminary
Notice of Good Reason within thirty (30) days of learning of the occurrence of
the event constituting Good Reason.

          B. “Notice of Termination” shall mean a notice that indicates in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment.

          C. “Termination Date” shall mean the date specified in the Notice of
Termination for termination of Employee’s employment under this Agreement.

     4. Change in Control. For the purposes of this letter, a “Change of
Control” shall mean and shall be effective upon the closing date of: (i) the
dissolution or liquidation of the Company; (ii) the merger or consolidation of
the Company with any other corporation, foundation, association or other entity;
(iii) the amendment of the Company’s corporate documents to grant a party other
than the Company’s Employee Stock Ownership Plan, the right

 



--------------------------------------------------------------------------------



 



to designate, elect or remove a majority of the Company’s voting directors; or
(iv) the transfer to another corporation, foundation, association or other
entity in a sale, lease, exchange or other similar transfer (in a single
transaction or in a series of related transactions) of all or substantially all
of the assets of the Company.

By our mutual signatures below, you and the Company agree to the terms of this
letter.

We look forward to continue success. If you have any questions, please call me
at (703-269-3487).

Yours very truly,

             
By:
/s/ Katherine C. Madaleno        
 
           
Name:
  Katherine C. Madaleno        
 
           
Title:
  Corporate Vice President        

  Director of Human Resources        

I accept this offer of employment and agree to the above terms.

     
Date:
  February 20, 2004
 
   
By:
/s/ Leroy R Goff III
 
   
Name:
  Leroy R. Goff III

 